TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00349-CV



Susan Bowerman Barnes, John Bowerman, Mary Elizabeth Bowerman Durrant

and Patricia Bowerman, Appellants


v.


Omega Home Builders, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 197,853-B, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A D U M   O P I N I O N


	Appellants Susan Bowerman Barnes, John Bowerman, Mary Elizabeth Bowerman
Durrant, and Patricia Bowerman filed an unopposed motion to dismiss their appeal advising that they
have settled the dispute with appellee and they no longer desire to pursue this appeal.
	The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).


  
					Jan P. Patterson, Justice
Before: Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed on Appellants' Motion
Filed:   October 16, 2003